Gardner, J.
It'will thus be seen that the jury were amply authorized to find the defendant guilty of possessing more than one quart of tax-paid whisky in Troup County, wherein the Revenue Act had not become operative by a vote, under the provisions of such act.
The special grounds assign error on certain excerpts from the charge of the court, and also on the admission of evidence. We agree with the defendant that the charge was not free from error, but in view of the whole record, none of the errors assigned shows cause for reversal.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.